               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

MICHAEL WAYNE WILLIAMS KELLY,

          Plaintiff,

v.                                   CIVIL ACTION NO. 1:18-01260

ANDREW SAUL,
Commissioner of the
Social Security Administration,

          Defendant.


                  MEMORANDUM OPINION AND ORDER

     By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendations regarding disposition, pursuant to

28 U.S.C. § 636(b)(1)(B).   Magistrate Judge Aboulhosn submitted

to the court his Proposed Findings and Recommendation (“PF&R”)

on February 13, 2019, in which he recommended that the district

court grant plaintiff’s request for reversal, but not for entry

of an award for benefits (ECF No. 15); deny the Commissioner’s

request to affirm the final decision (ECF No. 16); reverse the

final decision of the Commissioner; and remand this matter back

to the Commissioner pursuant to the fourth sentence of 42 U.S.C.

§ 405(g) for further administrative proceedings in order to

obtain an updated medical consultative report based on the

totality of the evidence, to properly evaluate the treating
physician’s opinion, and to reassess Claimant’s RFC.

        In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing

days, in which to file any objections to the magistrate judge’s

PF&R.     The failure of any party to file such objections

constitutes a waiver of such party’s right to a de novo review

by this court.     See Snyder v. Ridenour, 889 F.2d 1363 (4th Cir.

1989).

        Neither party has filed any objections to the magistrate

judge’s PF&R within the required time period.     Accordingly, the

court adopts the factual and legal analysis contained within the

PF&R as follows:

        1. Plaintiff’s request for reversal, but not for entry of an

          award for benefits, is GRANTED (ECF No. 15);

        2. Commissioner’s request to affirm the final decision is

          DENIED (ECF No. 16);

        3. The final decision of the Commissioner is REVERSED; and

        4. This matter is REMANDED to the Commissioner pursuant to

          the fourth sentence of 42 U.S.C. § 405(g) for further

          administrative proceedings in order to obtain an updated

          medical consultative report based on the totality of the

          evidence, to properly evaluate the treating physician’s

          opinion, and to reassess Claimant’s RFC.



                                   2
     The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to counsel of record.

     It is SO ORDERED this 16th day of August, 2019.

                              ENTER:


                             David A. Faber
                             Senior United States District Judge




                                3
